Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving a multicast/broadcast service (MBS) session context from a source base station of a radio access network (RAN), the MBS session context indicating at least one multicast flow identifier (ID) for an MBS session and at least one unicast Quality of Service (QoS) flow ID for a unicast Packet Data Unit (PDU) session, wherein the at least one unicast QoS flow ID is associated with the at least one multicast flow ID; and means for establishing radio resources using the MBS session context in claim 18 and in its dependent claims 19-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 12-14, 16-18, 20-21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Zong et al. [US 20220338088]. 

As per claim 1, Zong teaches:
A method performed by a processor of a wireless device for supporting a multicast/broadcast service (MBS) session, (Abstract) comprising: 
receiving an MBS session context from a source base station of a radio access network (RAN), (i.e. sending MBS data to the terminal; ¶ 0201) the MBS session context indicating at least one multicast flow identifier (ID) for an MBS session and at least one unicast Quality of Service (QoS) flow ID for a unicast Packet Data Unit (PDU) session, wherein the at least one unicast QoS flow ID is associated with the at least one multicast flow ID; (i.e. unicast QoS flow ID is associated with multicast flow ID; ¶ 0203) and 
establishing radio resources using the MBS session context. (i.e. connect to the radio resources; ¶ 0212)

As per claim 2, Zong teaches:
The method of claim 1, wherein the source base station of the RAN is a source base station of a fifth generation (5G) RAN. (i.e. 5G; ¶ 0131)

As per claim 4, Zong teaches:
The method of claim 1, wherein establishing radio resources using the MBS session context comprises: establishing one or more radio resources of the wireless device according to the MBS session context to receive packets of a service in the MBS session from the source base station of the RAN; receiving a handover command message from the source base station of the RAN including a PDU session context indicating the at least one unicast QoS flow ID for use with a base station not supporting the MBS session; establishing one or more radio resources of the wireless device according to the PDU session context and the at least one unicast QoS flow ID to receive packets of the service in a PDU session from the base station not supporting the MBS session; and moving the MBS session to dormant on the wireless device in response to establishing the one or more radio resources of the wireless device according to the PDU session context and the at least unicast QoS flow ID. (i.e. the service in a PDU session from the base station not supporting the MBS session and the MBS session terminated; ¶ 0179)

As per claim 6, Zong teaches:
The method of claim 1, wherein receiving the MBS session context from the source base station of the RAN occurs after a PDU session for the at least one unicast QoS flow ID has already been established by one or more radio resources of the wireless device to receive packets of a service, the method further comprising: establishing one or more radio resources of the wireless device according to the MBS session context to receive packets of the service in the MBS session from the source base station of the RAN. (i.e. the MBS session context from the source base station, a PDU session for the at least one unicast QoS flow ID; ¶ 0282)

As per claim 7, Zong teaches:
A method performed by a processor of a base station of a radio access network (RAN) for supporting a multicast/broadcast service (MBS) session, (Abstract) comprising: receiving an MBS session context from a computing device of a core network, the MBS session context indicating at least one multicast flow identifier (ID) for an MBS session and at least one unicast Quality of Service (QoS) flow ID for a unicast Packet Data Unit (PDU) session, wherein the MBS session context associates the at least one unicast QoS flow ID with the at least one multicast flow ID; (i.e. unicast QoS flow ID is associated with multicast flow ID; ¶ 0203) and sending the MBS session context to a wireless device camped on the base station of the RAN. (i.e. connect to the radio resources; ¶ 0212)

As per claim 12, Zong teaches:
The method of claim 7, wherein sending the MBS session context to the wireless device camped on the base station of the RAN occurs after a PDU session for the at least one unicast QoS flow ID has already been established with the wireless device camped on the base station of the RAN. (i.e. the MBS session context from the source base station, a PDU session for the at least one unicast QoS flow ID; ¶ 0282)

As per claim 13, Zong teaches:
The method of claim 7, wherein the computing device of the core network is a User Plane Function (UPF) computing device of a fifth generation (5G) core network. (i.e. UPF, 5G; ¶ 0131)

Claims 14, 16-17 are the apparatus claims corresponding to method claims 1, 4, 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 18, 20-21 are the apparatus claims corresponding to method claims 1, 4, 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 8-10, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al.  in view of Xu et al. [US 20190357093].

As per claim 3, Zong teaches all the particulars of the claim except wherein establishing radio resources using the MBS session context comprises: establishing one or more radio resources of the wireless device according to the MBS session context to receive packets of a service in the MBS session from the source base station of the RAN; receiving a radio resource control (RRC) reconfiguration message from the source base station of the RAN indicating at least one data radio bearer (DRB) and the at least one unicast QoS flow ID for use with a target base station of the RAN; and establishing one or more radio resources of the wireless device according to the at least one DRB and the at least one unicast QoS flow ID to receive packets of the service in a PDU session from the target base station of the RAN. However, Xu teaches in an analogous art, that the method of claim 1, wherein establishing radio resources using the MBS session context comprises: establishing one or more radio resources of the wireless device according to the MBS session context to receive packets of a service in the MBS session from the source base station of the RAN; receiving a radio resource control (RRC) reconfiguration message from the source base station of the RAN indicating at least one data radio bearer (DRB) and the at least one unicast QoS flow ID for use with a target base station of the RAN; and establishing one or more radio resources of the wireless device according to the at least one DRB and the at least one unicast QoS flow ID to receive packets of the service in a PDU session from the target base station of the RAN. (i.e. DRB; ¶ 0066, 0068) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein establishing radio resources using the MBS session context comprises: establishing one or more radio resources of the wireless device according to the MBS session context to receive packets of a service in the MBS session from the source base station of the RAN; receiving a radio resource control (RRC) reconfiguration message from the source base station of the RAN indicating at least one data radio bearer (DRB) and the at least one unicast QoS flow ID for use with a target base station of the RAN; and establishing one or more radio resources of the wireless device according to the at least one DRB and the at least one unicast QoS flow ID to receive packets of the service in a PDU session from the target base station of the RAN in order to provide a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping, and a device supporting.

As per claim 5, Zong teaches all the particulars of the claim except wherein the base station not supporting the MBS session is a base station of an Evolved Universal Terrestrial Radio Access Network (E-UTRAN). However, Xu teaches in an analogous art, that the method of claim 4, wherein the base station not supporting the MBS session is a base station of an Evolved Universal Terrestrial Radio Access Network (E-UTRAN). (i.e. E-UTRAN; ¶ 0031) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the base station not supporting the MBS session is a base station of an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) in order to provide a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping, and a device supporting.

Claims 8-9 are the method claims corresponding to method claims 3, 5 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 10, Zong teaches:
The method of claim 9, further comprising: receiving a multicast/broadcast (MB) end marker from the computing device of the core network; sending the MB end marker to the target base station of the RAN; and stopping forwarding of data from the MBS session to the target base station of the RAN in response to sending the MB end marker to the target base station of the RAN. (i.e. the service in a PDU session from the base station not supporting the MBS session and the MBS session terminated; ¶ 0179)

Claim 11 is the method claim corresponding to method claim 5 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claims 15, 19 are the apparatus claims corresponding to method claim 3 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 20210105196 discloses: 
Method and system for group communications with shared downlink data are provided. An aspect of the disclosure provides a method for switching the downlink delivery method between a unicast delivery and a shared delivery so that downlink resource usage is reduced. The method performed by a session management function (SMF) includes, receiving a request from a network exposure function (NEF) for modifying the session of a previously established packet data unit session for a user equipment. The request from the NEF indicates a switch of a downlink delivery method. The method further includes sending instructions to other network functions to implement the modification. The method further includes sending a response to the NEF confirming the execution of the request from the NEF. 

US 20210068004 discloses:
Various aspects of the present disclosure generally relate to wireless communication. In some aspects, a user equipment (UE) may receive an indication of a mode for mapping multicast broadcast quality of service (MB-QoS) flows to logical channel identifiers and group radio network temporary identifiers (G-RNTIs); identify an MB-QoS flow from a medium access control (MAC) transport block (TB) based at least in part on the indicated mode; and decode data included in the MB-QoS flow. Numerous other aspects are provided.


WO/2021/135650 discloses:
Provided are a communication method and apparatus, which can solve the problem in a switching scenario of MBS termination caused by a target access network element not supporting an MBS, can improve the reliability of an MBS, and can be applied to a communication system, such as a 4G system, a 5G system or a V2X system. The method comprises: a source access network element being able to send, during a switching process, information of a unicast QoS flow of a PDU session corresponding to a multicast QoS flow of an MBS to a target access network element, and the target access network element forwarding the information to a session management network element; and then, the session management network element instructing a user plane network element connected to the target access network element, so as to send data of the MBS to a terminal device via the target access network element and by means of a resource of the unicast QoS flow corresponding to the multicast QoS flow of the MBS.

Rico-Alvariño, Alberto, et al. "3GPP Rel-17 Extensions for 5G Media Delivery." IEEE Transactions on Broadcasting (2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641